      Case 1:19-cv-00794-RAH-KFP Document 20 Filed 03/29/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

LISA GAYNELL HARRIS,                           )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )
                                               )      CASE NO. 1:19-CV-794-RAH
ANDREW SAUL, Commissioner of                   )
Social Security,                               )
                                               )
               Defendant.                      )
                                               )

                                             ORDER

       On March 4, 2021, the Magistrate Judge filed a Recommendation to which no timely

objections have been filed. (Doc. 19.) Upon an independent review of the record and upon

consideration of the Recommendation, it is

       ORDERED as follows:


       (1) The Recommendation (Doc. 19) is ADOPTED;

       (2) The decision of the Commissioner is REVERSED and REMANDED under 42

            U.S.C. § 405(g) so that the Commissioner can conduct additional proceedings as set

            forth in the Recommendation.


       DONE, on this the 29th day of March, 2021.



                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
